DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/833,733, claims filled on 06/20/2022.
Claims 1-11 are withdrawn, claims 12-20 are presented for examination.

Election/Restrictions
 Applicant's election without traverse of Group II, Claims 12-20, in the reply filed on 06/20/2022 is acknowledged

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youk et al. (US 2018/0184875) (hereinafter (Youk) in view of Miller et al (US 5,960,514) (hereinafter Miller).

Claim 12. Youk teaches an autonomous floor cleaner (See Fig. 1, Para. [0023], discloses “an autonomous robot cleaner 100”), comprising:
an autonomously moveable housing (See at least Para. [0003]-[0004], Fig. 1, discloses “wheel moves the cleaner main body 110 [construed as housing] along the floor surface”, and/or see Para. [0026], “The cleaner main body 110 may be moved or rotated forward, backward, to the left, or to the right by operation of the driving wheels 123”. Additionally, see Para. [0104]-[0106], “a driving module provided with a case coupled to a wheel house of the cleaner body to be movable up and down”); 
a controller configured to control the operation of the autonomous floor cleaner (See at least Para [0024], [0033], [0047], discloses “a controller for controlling the operation of the cleaner 100”); and 
a drive system (See Fig. 3-6, discloses “a wheel assembly 120 [construed as a drive system]”. Additionally, see Para. [0008], discloses “a driving unit that include wheel and motor”) carried by the autonomously moveable housing and configured to autonomously move the housing over the surface to be cleaned based on inputs from the controller (See Para. [0023], discloses “an autonomous robot cleaner travels without user control in a predetermined area and cleans the floor”), the drive system comprising: 
a drive wheel (See Fig. 3-6, “wheel assembly that includes driving wheels 123”. Additionally, see Para. [0008], discloses “a driving unit includes the driving wheel”) comprising a hub (See Fig. 8, 13, Para. [0080], discloses “wheel 123 includes a coupling groove 123b [construed as center part of the wheel and/or Hub as claimed”); and 
a wheel motor (See Fig. 9, discloses “a wheel assembly that includes driving motor 122b”. Additionally, see Para. [0008], discloses “a driving unit includes the driving motor”) configured to drive the drive wheel about a rotational axis (See at least Para. [0025], [0065], [0067], discloses “driving motor 122b rotates the driving wheels 123”. Additionally, see Para. [0064]); 
wherein the drive wheel comprises a manual wheel release (See Para. [0035], [0037], discloses “the wheel assembly 120 being detachably coupled to the lower portion of the cleaner main body 110”, and/or see Para. [0042], “the wheel assembly 120 can be detached from the cleaner main body 110 for inspection, repair, replacement, etc”, which constitutes the claimed feature. Additionally, see Para. [0043], discloses “The wheel assembly 120 may be firmly fixed to the cleaner main body 110 by a coupling unit, such as a hook coupling structure or a screw coupling structure or other connection structure”, which constitutes that the wheel to be released manually, same as claimed), the manual wheel release releasing the drive wheel from operational engagement with the wheel motor (See Para. [0042], discloses “for maintenance, the wheel assembly 120 can be detached from the cleaner main body 110”, and see Figs. 7-8, shows when driving wheel 123 is detached/disengaged from the driving module 122 that includes driving motor 122b”, hence the manual wheel release releasing the drive wheel from operational engagement with the wheel motor. Additionally, see Para. [0062] that discloses “driving motor is a part of the driving module”, hence detaching driving module from the driving wheel constitutes detaching driving motor from the driving wheel, same as claimed).
Nevertheless, Youk does not explicitly spell out wherein a drive wheel comprises a tire and the wheel is inboard of a tire.
However, Miller teaches, wherein a drive wheel comprises a tire and the wheel is inboard of a tire (See Fig. 1 and 8, Col. 4, lines 1-9, discloses “drive wheel 12, where the wheel 12 includes inner wheel 124 and an encompassing tire 126“, same as claimed). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Youk with the teaching of Miller to modify driving wheel of Youk with Miller’s wheel 12 that having a tire in order to increase the rolling coefficient of friction that improves traction on wet, smooth surfaces.

Claim 20. The teaching of Youk as modified by the teaching of Miller teaches the autonomous floor cleaner of claim 12, wherein the housing comprises a wheel well open to a lateral side of the housing (See Youk, Fig. 6, discloses “the cleaner main body 110 [construed as housing] may include a mounting recess 110a to receive wheel assembly 120) and the drive wheel is removable from the wheel well in a direction orthogonal to the lateral side of the housing (See Youk, Para. [0035], [0037], discloses “the wheel assembly 120 being detachably coupled to the lower portion of the cleaner main body 110”, and/or see Para. [0042], “the wheel assembly 120 can be detached from the cleaner main body 110 for inspection, repair, replacement”, which constitutes the claimed feature).

Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Youk et al. (US 2018/0184875) (hereinafter (Youk) in view of Miller et al (US 5,960,514) (hereinafter Miller) and further in view of Parker et al. (US 2012/0074663) (hereinafter Parker).

Claim 13. The teaching of Youk as modified by the teaching of Miller teaches the autonomous floor cleaner of claim 12. Nevertheless, they do not explicitly spell out wherein the manual wheel release comprises pinch tabs inboard of the tire, the pinch tabs being pinchable together to remove the drive wheel from operational engagement with the wheel motor.
However, Parker et al. (US 2012/007466 teaches, wherein the manual wheel release comprises pinch tabs inboard of the tire, the pinch tabs being pinchable together to remove the drive wheel from operational engagement with the wheel motor (See Para. [0023], Fig. 1, discloses “wheel assembly 10 includes two clips”, and see Claims 3 and 10, “the clips comprises actuators, pinching by user’s fingers, and allowing the user to remove the wheel from the axle by pressing the actuators toward one another with the user's fingers”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Youk in view of the teaching of Miller and with the teaching of Parker with a pinching clip, i.e., claimed pinch tabs in order to remove wheel by two finger easily without using any tools.

Claim 14. The teaching of Youk as modified by the teaching of Miller and Parker teaches the autonomous floor cleaner of claim 13, wherein:
the drive system comprises an axle coupled with one of the wheel motor and a transmission coupled with the wheel motor (See Youk, at least Para. [0064]-[0068], discloses, “the planetary gear [construed as claimed transmission] may connect the driving motor, and the driving motor 122b may have rotating shaft [construed as axle] that rotates at a particular rotation speed”, and furthermore, see in Para. [0065], “the driving wheel 123 may be mounted on the case 122a that rotatably supports a rotating shaft of each of a plurality of planetary gears. With this structure, the rotating shaft of the driving motor 122b and the rotating axis of the driving wheel 123 may be coaxially provided”, which constitutes the claimed invention); and
the pinch tabs are operably coupled with a mechanical latch interfacing between the axle and the drive wheel, the mechanical latch at least one latching end that selectively engages at least one catch on the axle to secure the drive wheel on the axle (See Parker, at least Abstract, Para. [0008], Claims 3, 7-8, discloses the claimed feature, wherein the clips [construed as pinch tabs] includes actuators  to release and/or disengage the wheel from/to the axle).

Claim 16. The teaching of Youk as modified by the teaching of Miller and parker teaches the autonomous floor cleaner of claim 13, wherein the drive wheel comprises: a rim holding the tire (See Miller, Fig. 8, Col. 4, lines 1-9, discloses “wheel comprising an inner wheel rim 124 that  holds tire 126”, same as claimed); and 
spokes extending from the hub to the rim (See Miller, Col. 4, lines 1-9, discloses “wheel rim 124 includes inner spoked side 128 having spokes 130 extend to and are integral with wheel hub 131”, same as claimed); 
wherein the pinch tabs are on one of the hub and the spokes of the drive wheel (See Parker, Fig. 1, Abstract, Claim 3, 6 and 7, 10, discloses “clip, engagement tab and an pinching operation by user fingers, and allowing the user to remove the wheel from the axle”, which constitutes the claimed feature).

Claim 17. The teaching of Youk as modified by the teaching of Miller and Parker teaches the autonomous floor cleaner of claim 16, wherein the pinch tabs comprise two opposing pinch tabs provided on the hub and lying between two adjacent spokes (See Parkers, Fig. 1, discloses two clips 30, pinching by user’s fingers).

Claim 18. The teaching of Youk as modified by the teaching of Miller teaches the autonomous floor cleaner of claim 12, wherein the drive system comprises an axle coupled with one of the wheel motor  and a transmission coupled with the wheel motor, the drive wheel being coupled with the axle for operational engagement with the wheel motor (See Youk, Para. [0064]-[0068], constitutes this claimed feature, where shaft is construed as claimed “axle”, gear device is construed as claimed “transmission” and driving motor is construed as claimed “wheel motor”) and the manual wheel release releasing the drive wheel from engagement with the axle.
Nevertheless, the teaching of Youk as modified by the teaching of Miller does not explicitly spell out, wherein the manual wheel release releasing the drive wheel from engagement with the axle.
However, Parker teaches this claimed feature, see Parker, at least Abstract, Para. [0007]-[0008], and Claim 10, “removed and/or release the wheel from the axle by pressing the actuators toward one another with the user's fingers”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Youk in view of the teaching of Miller and with the teaching of Parker with a feature of releasing the drive wheel from engagement with the axle for user safety while removing the wheel for repairing, replacing or for maintenance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Youk et al. (US 2018/0184875) (hereinafter (Youk) in view of Miller et al (US 5,960,514) (hereinafter Miller), Parker et al. (US 2012/0074663) (hereinafter Parker) and further in view of Noonan et al. (US 2009/0139116) (hereinafter Noonan).

Claim 19. The teaching of Youk as modified by the teaching of Miller and Parker teaches the autonomous floor cleaner of claim 18, wherein the drive wheel is exposed at a lateral side of the housing  and the drive wheel is onto and off in a direction orthogonal to the lateral side of the housing (See Youk, Fig. 6, Para. [0037], discloses that the wheel assembly 120 is detachably coupled to cleaner main body 110 in a mounting recess 110a, which is exposed at a lateral side of the housing).
Nevertheless, the teaching of Youk as modified by the teaching of Miller and Parker does not explicitly spell out wherein, the drive wheel is axially slidable onto and off of the axle.
However, Noonan teaches, the drive wheel is axially slidable onto and off of the axle in a direction (See Abstract, The wheel pieces may be slidably engageable in a first axial direction that is substantially parallel to a rotational axis of the wheel assembly. The wheel pieces may be slidably disengageable in a second axial direction that is generally opposite the first axial direction. Additionally, see Para. [0041], Claim 26, Claim 40, “the axle 117 may be positioned at least partially within the mounting hub 110 for rotatably mounting the wheel assembly 102 after the first and second wheel pieces 104A, 104B have been releasably attached to each other, and the wheel pieces being slidably engageable in a axial direction substantially parallel to a rotational axis of the wheel assembly”). The examiner notes that the prior art, Noonan discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Youk in view of the teaching of Mille, Parker and with the teaching of Noonan of a feature of slidably install and/or detach the wheel to/from axle and to provide an easy assemble of the wheel in the field.


Claim Objections (having allowable subject matter)
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 13-14. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 15, the closest prior art, Youk et al. (US 2018/0184875), Miller et al (US 5,960,514), Parker et al. (US 2012/0074663) and Noonan et al. (US 2009/0139116) fail to suggest, disclose or teach individually or in combination to render obvious limitations of “a living hinge coupling the at least one latching end to the at least one catch, wherein pinching the pinch tabs rotates the living hinge and lifts the at least one latching end away from the at least one catch to disengage the mechanical latch” and in combination with other limitations of claim 1 and the intervening claims 13-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shigeto et al. (US 2018/0206686), discloses “AUTONOMOUS TRAVEL-TYPE CLEANER”;
Sun et al. (US 20080066257 A1), discloses “Robotic Vacuum Cleaner”, see Para. Para. [0008], [0039];
Thomas, Sr. et al. (US 20040049878 A1), discloses “Floor Cleaning Apparatus”, Para. [0024], [0083];
Grace et al. (US 2019/0210409), discloses “WHEEL FOR AUTONOMOUS CLEANING ROBOT”, Para. [0031];
Pomp (US 9950565 B2), discloses “Quick Change System For Wheels”;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664